DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 09/20/2022.
Claims 5-10 and 15 have been canceled.
Claims 1-4, 11-14, and 16-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-4, 11-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 14 & 16 recite a non-transitory computer-readable medium, a computer-implemented system, and a computer-implemented method for calculating a population-based medication risk stratification and personalized medication risk score. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 14 & 16 recite, at least in part, a method of reducing a risk of an adverse drug event in a patient, wherein the patient has been prescribed a drug regimen that includes at least a first drug and a second drug, the method comprising: calculating a quantitative personalized medication risk score that is representative of the patient's risk for an adverse drug event by combining aggregated risk factor scores representative of each of two or more risk factors associated with the patient's drug regimen, wherein the two or more risk factors comprise: 1) number of active ingredients in the drug regimen, wherein calculating the aggregated risk factor score representative of the number of active ingredients in the drug regimen comprises importing a data set comprising patient-specific drug regimens, converting said data set into respective active ingredients, quantifying the number of 6Application No.: 16/760,631 active ingredients each patient-specific regimen contains, and assigning the risk factor score representative of the number of active ingredients in the drug regimen; 2) anticholinergic burden of the drug regimen, wherein calculating the aggregated risk factor score representative of the anticholinergic burden of the active ingredients in the drug regimen comprises importing a data set comprising indices of anticholinergic burden, associating the respective active ingredients with their clinically determined anticholinergic value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the anticholinergic burden of the drug regimen; 3) sedative burden of the drug regimen, wherein calculating the aggregated risk factor score representative of the sedative burden of the active ingredients in the drug regimen comprises importing a data set comprising indices of sedation effects, associating the respective active ingredients with their clinically determined sedation value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the sedative burden of the drug regimen; 4) QT-interval prolongation risk of the drug regimen, wherein calculating the aggregated risk factor score representative of the QT-interval prolongation risk of the active ingredients in the drug regimen comprises importing a data set comprising indices of QT-prolongation risk, associating the respective active ingredients with their clinically determined QT-risk value, quantifying the value for the entire respective regimen, and assigning the aggregated risk factor score representative of the QT-interval prolongation risk of the drug regimen; and 5) competitive inhibition of the drug regimen, wherein calculating the aggregated risk factor score representative of the competitive inhibition of the active ingredients in the drug regimen comprises importing a data set comprising metabolic pathways and extent of metabolism for each active ingredient, associating the respective ingredients with competitive inhibition values based on shared pathways, quantifying the competitive inhibition value for the entire respective regimen, and assigning the aggregated risk factor score representative of the competitive inhibition of the drug regimen; and 7Application No.: 16/760,631 reducing the patient's risk for an adverse drug event by reducing the quantitative personalized medication risk score of the patient by adjusting the patient's drug regimen by performing one or more steps of: (a) removing the first drug and/or the second drug from the patient's drug regimen; (b) reordering which of the first drug and the second drug is taken first by the patient; (c) changing the timing of when the first drug and/or the second drug are taken by the patient; (d) changing time of day when the first drug and/or the second drug are taken by the patient; (e) replacing the first drug and/or the second drug of the patient's drug regimen with one or more alternate drugs of the same class and/or category as the first drug and/or the second drug; (f) reducing the dosage of the first drug and/or the second drug from an initial dosage to a reduced dosage; (g) increasing the dosage of the first drug and/or the second drug from an initial dosage to an increased dosage; (h) performing a surgical procedure; and (i) adding at least a third drug to the patient's drug regimen. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. calculating a quantitative personalized medication risk score that is representative of the patient's risk for an adverse drug event by combining aggregated risk factor scores representative of each of two or more risk factors associated with the patient's drug regimen, wherein the two or more risk factors comprise…) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including a database including at least one generic processor, computer system, computing device such as a client device, and a database. These elements are broadly recited in the specification at, for example, paragraph [00163] which describes the client device. “Client device 1710 may be a computing device for receiving inputs from a user, requesting data from a server device via network 1730 and/or displaying data at the request of a user. Examples of a client device 110 may include a smart phone, tablet or a personal computer, among others. In one embodiment, client device 1710 may represent multiple client devices, each of which is capable of performing the functions specified for client device 1710."  This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of calculating a personalized medication risk in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-4, 11-13, and 17-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-4, 11-13, and 17-20 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
Applicant’s arguments with respect to claims rejected under 35 USC § 102 have been considered and are withdrawn in light of the amendments.
Applicant’s arguments with respect to claims rejected under 35 USC § 103 have been considered and are withdrawn in light of the amendments.
Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the rejection above. The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant has not offered submitted any amendments to address the 101 rejections.  
On page 13 of the Applicant’s remarks, Applicant argues, “Applicant respectfully submits that the limitations, recited in independent claims 1, 14, and 16, do not fall within any of the enumerated subject matter groupings identified in the 2019 Guidelines. Specifically, the identified limitations are not methods of organizing human activity, as they are not: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The step of “calculating a quantitative personalized medical risk score” is not akin to “managing personal behavior or relationships or interactions between people” as asserted by the Examiner. Moreover, the identified limitations are not concepts “performed in the human mind” (including an observation, evaluation, judgment, opinion). Simply put, features such as “calculating an aggregated risk factor score representative of each of two or more risk factors associated with a patient’s drug regimen” and “combining the aggregated risk factor scores calculated for each of said two or more risk factors to provide a quantitative personalized medication risk score that is representative of the patient’s risk for an adverse drug event” are not concepts capable of being practically “performed in the human mind.” As explained in Applicant’s specification at paragraphs [0002] and [0003], it is highly difficult and complex to predict adverse drug events caused by multiple drug interactions within a patient drug regimen. That is, “the current methodology for predicting multi-drug interactions is immensely complex when a patient is taking multiple medications at once.” Existing systems fail to identify the patients taking multiple drugs within large patient populations who require the most urgent intervention to prevent adverse drug events. This is because the human mind cannot adequately assess the effects of multiple drug interactions on various risk factors for adverse drug events—even existing non-human systems fail to adequately identify the patients with polypharmacy at highest risk of such events.”  However, Examiner respectfully disagrees. “Calculating an aggregated risk factor score representative of each of two or more risk factors associated with a patient’s drug regimen” and “combining the aggregated risk factor scores calculated for each of said two or more risk factors to provide a quantitative personalized medication risk score that is representative of the patient’s risk for an adverse drug event” are methods of organizing human activity which can be conducted by an individual manually operating a generic computing device.  Applicant has gone into depth arguing that the limitations are not capable of being performed within the human mind.  However, Examiner did not categorize the above limitations as mental processes. Examiner has categorized them as methods of organizing human activity (managing personal behavior or interactions between people).  The overall application is a risk score calculation.  
On page 14 of the Applicant’s remarks, Applicant argues, “Applicant respectfully submits that the steps of “calculating an aggregated risk factor score representative of each of two or more risk factors associated with a patient’s drug regimen” and “combining the aggregated risk factor scores calculated for each of said two or more risk factors to provide a quantitative personalized medication risk score that is representative of the patient’s risk for an adverse drug event” incorporate the alleged “abstract idea” into a practical application that improves the technology of estimating risks associated with polypharmacy and pre-emptively identifying those pain patients identified as being high-risk for adverse drug events so as to allocate clinical resources appropriately to and mitigate harm for the most urgent cases. See Applicant’s specification at paragraphs [0002] and [0005].” With respect to Step 2A, prong two, Examiner respectfully disagrees with Applicant’s argument that the claims are eligible subject matter under prong two. Integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The risk score calculation and thereafter combining the aggregated risk factors, does not sufficiently integrate the abstract idea into a practical application.
On page 15 of the Applicant’s remarks, Applicant further argues, “Applicant does not argue that the “additional elements” improve the field of computer technology or improve the functioning of a computer. Instead, the realm of technology that is improved by the claimed methods is identifying patients at high risk for adverse drug events and improving options for mitigating medication risks in patients. As set forth in the specification, “forty-five to fifty million adverse drug events are observed per year in the US” and “adverse drug events represent the fourth leading cause of death in the United States.” The “prediction of potential multi-drug interactions and adverse drug events are a major focus for drug developers,” but “better methods to estimate the risk associated with drug intake are required.” See Applicant’s specification at paragraphs [0002] and [0003]. That is, existing methods for prognosticating or determining a patient’s risk of an adverse drug event are deficient. The goal of the claimed systems and methods, therefore, is to provide a “quantitative risk score value to multi-drug interactions observed within a patient’s drug regimen” to “empower a care provider to mitigate the harm arising from taking multiple medications.” /d. at paragraphs [0003]-[0005]. Thus, Applicant’s concern is the improvement in identifying or predicting patients at high risk of adverse drug events and providing care providers with quantitative bases to mitigate patient risk, not the improvement of computer technology.” To Applicant’s admission, “Applicant does not argue that the “additional elements” improve the field of computer technology or improve the functioning of a computer. Instead, the realm of technology that is improved by the claimed methods is identifying patients at high risk for adverse drug events and improving options for mitigating medication risks in patients.”  However, this is not the type of technical improvement articulated by the Courts that would move the instant invention to being subject matter eligible. The abstract idea doesn’t provide a physical improvement to the computer nor does it provide a technical solution to an identified technical problem.
On page 16 of the Applicant’s remarks, Applicant argues, “With respect to Step 2B, Applicant also respectfully submits that the claims recite “additional elements” sufficient to distinguish the claims beyond the judicial exceptions. For example, claim 1 recites the step of “combining the aggregated risk factor scores calculated for each of said two or more risk factors to provide a quantitative personalized medication risk score that is representative of the patient’s risk for an adverse drug event.” That is, claim 1 represents an improvement in the field of identifying or predicting patients at high risk of adverse drug events and providing care providers with quantitative bases to mitigate patient risk. Claims 14 and 16 recite similar features. Thus, claims 14 and 16 (and their dependent claims) satisfy the subject matter eligibility requirements of Step 2B.” However, Examiner respectfully disagrees. “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” (see MPEP 2106.05(a)).  Here, the claims are allegedly providing an improvement in identifying or predicting patients at high risk of adverse drug event, which is an improvement to the abstract idea of certain methods of organizing human activity and not a technology or technical field. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686